Citation Nr: 0009329	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from May 1994 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veteran's Affairs (VA).  A notice of disagreement was 
received in July 1997, a statement of the case was issued in 
August 1997, and a substantive appeal was received in August 
1997.  In September 1997, the veteran testified at a hearing 
at the RO.  This case was previously before the Board and was 
remanded to the RO in May 1998 and in March 1999 for 
additional development.  


REMAND

Although this case has been remanded on two prior occasions, 
the veteran's representative correctly notes that the May 
1999 VA examination conducted pursuant to the most recent 
remand did not result in clarification of the medical 
questions presented in this case.  The United States Court of 
Veterans Appeals (Court) has indicated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

The essential problem in the present case is that various 
medical examiners (both military and VA) have diagnosed 
various disorders of the left foot, including pes planus, 
hallux valgus, bunions, and mallet toes.  However, some 
examiners report evidence of some of these disorders and 
others appear to report that some disorders are not present 
on examination.  It is clear from the veteran's service 
medical records that she was treated in service for hallux 
valgus of the left foot with bunions.  VA examination in 
October 1997 found hallux valgus and bunions along with pes 
planus and mallet toes.  However, the VA examiner who 
conducted the June 1998 examination reported bunions, but no 
hallux valgus and no flat feet.  The examiner who conducted 
the May 1999 examination found hammertoes and pes planus, but 
did not report any hallux valgus or bunions.  

The purpose of the prior remands was to seek medical 
clarification, and unfortunately the June 1998 examination 
did not add any clarity to the medical findings on which the 
Board must base its decision.  Under the circumstances the 
Board believes that another attempt to clarify the medical 
record is required. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
another VA examination of the left foot.  
If possible, the veteran should be 
examined by a foot specialist who has not 
already examined the veteran.  The claims 
file must be made available to and be 
reviewed by the examiner in connection 
with the examination, and all medically 
indicated special tests, including 
radiological studies, should be 
accomplished.  After reviewing the claims 
file, examining the veteran and reviewing 
the x-rays, the examiner should respond 
to the following questions:

     a)  Does the veteran currently 
suffer from hallux valgus of the left 
foot?
     b)  Does the veteran currently 
suffer from bunion(s) of the left foot?
     c)  Does the veteran currently 
suffer from pes planus of the left foot?
     d)  Does the veteran currently 
suffer from hammer toes and/or mallet 
toes of the left foot?

As to each disorder found to be present, 
the examiner should comment on whether 
the disorder is medically considered to 
be a congenital or developmental defect, 
or whether it can be considered an 
acquired disorder.  If it can be an 
acquired disorder, then the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
disorder has been aggravated by the 
veteran's service-connected right foot 
disorder.  

2.  After completion of the above, the RO 
should review the report of the 
examination to ensure that it includes 
clear and adequate responses to the above 
requests.  If not, the RO should return 
the report to the examiner for 
clarification and elaboration. 

3.  The RO should then review the claims 
file and determine whether entitlement to 
service connection for left foot 
disability is warranted.  If the 
veteran's claim remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board.  

The purpose of this remand is to clarify matters of medical 
complexity and to comply with the holding of the Court in 
Stegall v. West, 11 Vet.App. 268, 271 


(1998).  The veteran and his representative are free to 
submit additional evidence and argument in support of this 
appeal. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





 

